Citation Nr: 0924224	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran's representative submitted a waiver of 
the RO's initial consideration of the evidence in June 2009.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision in this case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 40 percent disability 
evaluation for her lumbar spine degenerative disc disease and 
strain with right sciatica; a 30 percent disability 
evaluation for cervical spine degenerative disc disease with 
headaches; a noncompensable evaluation for right carpal 
tunnel syndrome; and, a noncompensable evaluation for left 
carpal tunnel syndrome.

3.  The Veteran's service-connected disabilities have been 
shown to render her unemployable.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.321, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for TDIU, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the requirements of the law have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold. Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).  According to 
the U.S. Census Bureau's Housing and Household Economics 
Statistics Division, the poverty threshold for one person 
under 65 years of age was $11,201 in 2008.

In this case, the Veteran is currently assigned a 40 percent 
disability evaluation for her lumbar spine degenerative disc 
disease and strain with right sciatica; a 30 percent 
disability evaluation for cervical spine degenerative disc 
disease with headaches; a noncompensable evaluation for right 
carpal tunnel syndrome; and, a noncompensable evaluation for 
left carpal tunnel syndrome.  Her combined evaluation is 60 
percent.  

The Board notes that for the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability: disabilities 
of one or both upper extremities or of one or both lower 
extremities, including the bilateral factor, if applicable; 
disabilities resulting from common etiology or a single 
accident; disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; multiple injuries incurred in action; or, 
multiple disabilities incurred as a prisoner of war. 
Therefore, the Veteran does meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) because her 
service-connected lumbar spine and cervical spine 
disabilities affect a single body system.  

Moreover, the Veteran has stated that she last worked full-
time in 1993.  Her children have also submitted lay 
statements indicating that she is unable to work.  

A September 2003 VA examiner did not consider the Veteran to 
be individually unemployable and indicated that she would be 
able to sit, stand, and walk six hours in an eight-hour 
workday with appropriate rest breaks.  A September 2008 VA 
examiner also stated that it was less likely than not that 
Veteran's lumbosacral degenerative disc disease prevents her 
from holding a full-time job.  

However, the Veteran's Wage and Tax Statement for 2008 
documents her earnings as being approximately $10,000, and a 
lay statement indicates that she had been employed with an 
insurance agency since July 2007 only on a part-time basis 
for limited clerical support.  The employer stated that the 
agency would be closing and that the Veteran's position would 
terminate in April 2009.  The employer also commented that 
she was aware of the Veteran's health condition and was able 
to be flexible and accommodate her situation because of the 
short-term duration of the part-time position.  She noted 
that the Veteran was habitually late and slow at getting 
around the office and indicated that her medication affected 
her work performance.   It was also noted that the Veteran 
required several breaks throughout the day, appeared to be in 
pain, and needed assistance in handling tasks involving 
bending or lifting.  

In addition, the September 2008 VA examiner further opined 
that the Veteran's cervical degenerative disease with 
headaches and sciatica more likely than not prevents her from 
assuming a full-time job, and it is likely that she would not 
be able to be gainfully employed, unless she has an extremely 
understanding employer, as she did at the present time.  The 
examiner commented that the Veteran would certainly be unable 
to be gainfully employed at a job that involves lifting, 
being seated at a desk or workstation for long periods of 
time doing typing, and use of fine motor hand skills because 
of her carpal tunnel syndrome.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran is unemployable 
due to his service-connected disabilities.  To the extent 
that there is any reasonable doubt, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran is unemployable due 
to her service-connected disabilities.  Accordingly, the 
Board concludes that TDIU is warranted.

ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


